COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00136-CV


DAVID DEAN DAWSON AND                                         APPELLANTS
ELIZABETH TORRES                                            AND APPELLEES

                                        V.

FAYE DIAN LIPHAM                                                 APPELLEE
                                                            AND APPELLANT


                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2013-20042-158

                                   ------------

                       MEMORANDUM OPINION 1
                                   ------------

      We have considered the “Motion to Dismiss Cross-Appeal” filed by Faye

Dian Lipham.   Because it will not prejudice the remaining parties, we grant

Lipham’s motion and dismiss her notice of appeal. See Tex. R. App. P. 42.1(b).

The appeal filed by David Dean Dawson and Elizabeth Torres remains pending,

      1
      See Tex. R. App. P. 47.4.
and Lipham’s request to assess costs against Dawson and Torres will be carried

with the case.



                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: February 4, 2016




                                  2